DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06/20/2022 has been entered. Claims 1-2 and 6-7 remain pending in the application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear how Refrigeration available may be the cooling capacity of cryogen. Cooling capacity is typically understood to have units of watts or kilowatts, while enthalpy has units of joules or kilojoules. For cooling capacity in particular, the use of units different from enthalpy in the denominator of the claimed equation would not result in a ratio and consequently would not yield a mass value when multiplied by the mass of the food. Thus, it is unclear how cooling capacity can be used with the claimed equation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,  and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colleu (EP 2158814 A1) in view of  Neuvillers (EP 1920664 A1) and Delpuech (US 6233966 B1).
Regarding claim 1, Colleu teaches (Paragraph 0006, 0017) a process for chilling food products in a tumbler or blender (mixer) using a cryogenic liquid as a refrigerant, wherein the mass of the food product to be chilled in the blender is measured, an amount of cryogenic liquid necessary to chill the mass of food product added to said blender to a preselected first temperature is calculated, and cryogenic liquid is introduced into the blender, thereby chilling the food product to a preselected temperature and texture for subsequent shape formation, where the shaping process occurs downstream (i.e. upon removal from the mixer). Colleu further teaches (Paragraph 0017) the mass of the meat at (introductory) temperature T1 including both frozen and fresh to be added to the blender is determined and inputted into the control system. Colleu teaches (Paragraph 0004) the temperature method of controlling injection of liquid cryogen has not been a reliable method for chilling meat products primarily because the temperature of the frozen meat cells is exactly the same as the temperature of the unfrozen meat cells and, the texture or viscosity of the meat product may differ from batch to batch even though the temperature of the meat product is at the preselected level. However, a condition during which some meat cells were frozen and others unfrozen would only exist at or around the freezing point of the food material. Above the freezing point all meat cells would be unfrozen and below the freezing point all meat cells would be frozen. Therefore, texture and viscosity would be consistent between batches at the preselected temperature for values above or below the freezing point, i.e. cooling the meat to the preselected temperature would correspond with cooling the meat to the preselected texture. The limitation that the amount of cryogen is “based upon enthalpy of the food product” is inherently met by Colleu, as Colleu teaches (Paragraphs 0016, 0018) assessing the food temperature and heat capacities (energy required) of food products (via constants a and b) in the determination of the amount of cryogen, and the relationship between temperature and enthalpy is well known in the art. In addition, Colleu teaches (Paragraph 0010) the cryogenic fluid may be liquid nitrogen. Colleu also teaches (Paragraph 0019) the meat that has been cooled inside the blender (viscosity adjusted) is formed into a burger (subsequent processing) downstream of the blender (after removal from the blender).
It is noted that the claimed process is directed to determining how much cryogen is needed to achieve a processing temperature corresponding to a predetermined viscosity goal. While Colleu teaches selecting an appropriate temperature for molding, which can then be associated with a viscosity, no explicit mention is made of viscosity. However, one of ordinary skill in the art would understand that selecting a temperature for subsequent shape formation would be equivalent to “determining a viscosity” as the relationship between temperature and viscosity is well known in the art, and shape formation would necessarily depend on the viscosity of the mass of food product.
As stated above, while the correlation between temperature and viscosity is well known in the art, Colleu does not explicitly mention determining a specific viscosity of the batch needed for subsequent processing of the batch when the batch is removed from the mixer, the subsequent processing to be any of forming, molding, injecting through a die, or packaging after the batch is removed from the mixer. Colleu is further silent on the amount of the cryogen introduced into the batch being determined by the calculation comprising:
                        
                             
                            
                                
                                    
                                        
                                            T
                                            2
                                             
                                            e
                                            n
                                            t
                                            h
                                            a
                                            l
                                            p
                                            y
                                            -
                                            T
                                            1
                                             
                                            e
                                            n
                                            t
                                            h
                                            a
                                            l
                                            p
                                            y
                                        
                                    
                                
                                
                                    R
                                    e
                                    f
                                    r
                                    i
                                    g
                                    e
                                    r
                                    a
                                    t
                                    i
                                    o
                                    n
                                     
                                    A
                                    v
                                    a
                                    i
                                    l
                                    a
                                    b
                                    l
                                    e
                                
                            
                            =
                            C
                            r
                            y
                            o
                            g
                            e
                            n
                             
                            R
                            a
                            t
                            i
                            o
                        
                     and
Multiplying the Cryogen Ratio by the weight of the batch wherein, T2 is the enthalpy of the batch for removal from the mixer at the final temperature; T1 is the enthalpy of the batch at the introductory temperature when the batch is first loaded into the mixer; and Refrigeration Available is the cooling capacity of the cryogen introduced into the batch. Furthermore, Colleu does not explicitly describe the batch having the specific viscosity for subsequent processing.
	Neuvillers teaches (Paragraphs 0034-0042) a method for preparing a food product from crushed fruits or vegetables wherein the viscosity of the food product is set by adjusting the temperature so that, when the food mixture is deposited in individualized drops on a conveyor film, the individualized portions do not spread excessively and come into contact with neighboring deposits (i.e. the viscosity is set in order to achieve the desired subsequent forming of the individualized deposits).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Colleu to determine a viscosity necessary for subsequent processing as taught by Neuvillers, since both are directed to cooling comminuted food products, since both teach the subsequent formation of individualized units from a mass of food product (e.g. the burgers taught by Colleu), since setting a viscosity of a food product based on subsequent forming of the food product is known in the art as shown by Neuvillers, since setting the viscosity prevents individual units from flowing and sticking together, improving shape formation and prevent the production of undesired products, and since controlling the viscosity can improve efficiency in the production process like using excess energy by pumping a product with an unnecessarily high viscosity.
Delpuech teaches (Col. 4 lines 11-27) a treatment apparatus for cooling food products with cryogenic fluid, wherein an exit temperature of a food product is calculated as a function of the variation in the enthalpy of the product (which is itself a function of the initial temperature of the food product), the quantity of cryogenic fluid, the quantity of products treated, and the initial temperature of the products. Delpuech further teaches (Col. 8, lines 14-16, ) an enthalpy curve represents the variation in the enthalpy H of one kilogram of products, and the enthalpy H transferred to the products corresponds to the enthalpy of vaporization of nitrogen (liquid cryogen), which is proportional to the measured quantity of nitrogen vaporized. Thus, Delpuech establishes a relationship between enthalpy of the food product, mass of the food product, enthalpy of liquid nitrogen, and a measured quantity of liquid nitrogen. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Colleu to incorporate the relationship between food product mass, change in food product enthalpy, change in enthalpy of liquid nitrogen, and the quantity of liquid nitrogen taught by Delpuech in order to calculate the amount of cryogen, since both are directed to processes of treating a food product with a liquid cryogen, since the relationship between the enthalpies and quantities of the cryogen and the food product is known in the art as shown by Delpuech, since accurately determining the required amount of cryogen for cooling would prevent waste and thus unnecessary expenses from overuse of cryogen, and since controlling the amount of cryogen used for cooling is necessary to achieve a desired texture of food product for shape formation (Colleu, Paragraph 0014). 
It is noted that while Delpuech does not explicit teach calculating the amount of cryogen from the aforementioned mathematical relationship, one of ordinary skill in the art could easily determine the claimed equation from routine experimentation in light of the mathematical relationships taught by Delpuech, and one of ordinary skill in the art would be motivated to determine the amount of cryogen for cooling food for the reasons mentioned above. Furthermore, Delpuech is directed to a continuous process rather than a batch process. However, one of ordinary skill in the art would recognize that the relationship between enthalpies and amounts of food product and liquid nitrogen would persist regardless of the type of process (batch or continuous).
Regarding claim 6, Colleu teaches (Paragraph 0006) a process for meat (a protein food product).
Regarding claim 7, Colleu teaches (Paragraph 0017) using ground beef in the process.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colleu (EP 2158814 A1) in view of Neuvillers (EP 1920664 A1) and Delpuech (US 6233966 B1) and further in view of Taylor (US 6228172 B1) and Fisher (US 8857197 B1).
Colleu is silent on measuring of the weight and the introductory temperature of the batch comprises using sensors for sensing the weight and the introductory temperature.
Taylor teaches (Col. 2, lines 21-28) a method of coating a food product with a liquid or liquefied coating material in a cooling chamber comprising the steps of: measuring the mass of product in the cooling chamber; calculating the mass of a liquid cryogen which will suffice, when introduced into the cooling chamber and into contact with the product, to reduce the temperature of the mass of product to a first predetermined temperature. Taylor further teaches (Col. 6, lines 4-7, lines 28-31) sensor 19 may be a mass measuring device (not shown) located on the inlet 5 so as to measure the amount of product loaded into the tumbler 1, wherein controller 17 then takes the measured weight of product in the tumbler (measured by sensor 19), calculates the mass of liquid cryogen necessary to cool it to the first predetermined temperature.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Colleu to incorporate the weight sensor of Taylor since both are directed to batch processes, since both teach controlling the amount of cryogen used to cool a food product based on weight, since it is known in the art to use a sensor to measure the weight of a food product cooled by cryogen as shown by Taylor, and since a weight sensor would provide consistent and reliable measurements for subsequent calculations.
Fisher teaches (Claims 1, 3, and 5) a system comprising: a container mount; a container configured to hold ingredients and to temporally attached to the container mount; a liquid nitrogen dosing system configured to provide a controlled amount of liquid nitrogen to the ingredients in the container, further comprising a temperature sensor configured to measure a cooling of the ingredients, further comprising a circuit configured to control the dosing system in response to the temperature sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Colleu to incorporate the temperature sensor of Fisher since both are directed to processes of treating a food with liquid cryogen, since both teach controlling the distribution of liquid cryogen based on the temperature of the food, since it is known in the art to measure the temperature of food treated by liquid cryogen in a batch process as shown by Fisher, and since a temperature sensor would provide consistent and reliable measurements for subsequent calculations.

Response to Arguments
Applicant's arguments filed 06/20/2022 have been fully considered but they are not persuasive. 
In response to the Applicant’s argument that amendments to claim 1 clarify how the “cooling capacity” is defined and used in the claimed equation to overcome the previous 35 USC 112(b) rejection, the Examiner maintains that the claimed equation renders the claim indefinite. Neither the claims nor the Applicant’s Specification, including the Example of [0042]-[0045], provide any information regarding what type of quantity (power, energy, etc.) the cooling capacity is, and no units are provided. Cooling capacity as typically defined has units of power (e.g. Watts, Btu/hr) while enthalpy has units of energy (e.g. Joules, Btu). Consequently, the Applicant’s equation will not yield a unitless ratio, but instead a quantity with units of time [ Joules / Watts = Joules / (Joules / sec) = sec ]. When multiplied by the weight of the batch, the resultant value will have units of mass * time (e.g.  kg-sec). Thus, the claimed equation cannot yield a mass of cryogen and the claim is indefinite.
Regarding the Applicant’s argument that there is no disclosure or suggestion for need in Colleu of the calculation using enthalpy to arrive at the batch having a specific viscosity, the Examiner asserts that these features are taught by the combination of references of Colleu, Neuvillers, and Delpuech, wherein Neuvillers teaches (Paragraphs 0034-0042) a method for preparing a food product from crushed fruits or vegetables wherein the viscosity of the food product is set by adjusting the temperature, and Delpuech teaches a relationship between enthalpy of the food product, mass of the food product, enthalpy of liquid nitrogen, and a measured quantity of liquid nitrogen. One of ordinary skill in the art would be motivated to use such a relationship to determine the necessary mass of liquid cryogen to use in the process of Colleu in order to prevent the over or underuse of cryogen and to properly chill the food product to the desired amount as using excess cryogen would incur unnecessary expenses and using too little could negatively affect subsequent forming of the food product.
Regarding the Applicant’s argument that Colleu does not disclose "selecting a final temperature of the batch for removal from the mixer, the final temperature corresponding to the specific viscosity of the batch needed for when the batch is removed from the mixer for subsequent processing,” as shown above, Colleu teaches (Paragraph 0006, 0017) chilling a food product to a preselected temperature and texture for subsequent shape formation, where the shaping process occurs downstream (i.e. upon removal from the mixer). While Colleu does not explicitly describe that the temperature corresponds to the viscosity, Neuvillers teaches (Paragraphs 0034-0042) adjusting the temperature the individualized portions of a food mixture do not spread excessively and come into contact with neighboring deposits (i.e. the viscosity is set in order to achieve the desired subsequent forming of the individualized deposits). The Applicant further argues that Neuvillers is directed to viscosity before and within the freezing machine, not viscosity upon removal from the machine/process for subsequent processing. However, not every aspect of the disclosure of Neuvillers must be incorporated or substituted into the teaching of Colleu. Colleu teaches shape formation upon removal from the machine. Neuvillers teaches adjusting the temperature to achieve a viscosity to aid in shape formation, which may be combined with the teaching of Colleu without requiring that shape formation occur within the machine. 
In response to the Applicant’s argument that neither Colleu nor Delpuech discloses the claimed calculation of amended claim 1, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As shown above, Colleu teaches a process for chilling a mass of comminuted food product using liquid cryogen. Delpuech teaches a relationship between enthalpy of the food product, mass of the food product, enthalpy of liquid nitrogen, and a measured quantity of liquid nitrogen. One of ordinary skill in the art would be motivated to use such a relationship to determine the necessary mass of liquid cryogen to use in the process of Colleu in order to prevent the over or underuse of cryogen and to properly chill the food product to the desired amount as using excess cryogen would incur unnecessary expenses and using too little could negatively affect subsequent forming of the food product.
The Applicant also argues that the teaching of Delpuech is inapplicable to Colleu because Delpuech is directed to the exit temperature of a product leaving a freezing tunnel in a continuous process while Colleu is concerned with meat being introduced into a blender in a batch process. However, the Examiner maintains that the relationship between enthalpy, temperature, and cryogen mass disclosed by Delpuech is still applicable to Colleu. Even if the sought end value is different, e.g. a final temperature vs. a cryogen mass, one of ordinary skill in the art would understand that a relationship used to calculate one quantity could be rearranged to calculate a different quantity. Also, while Delpuech is directed to a continuous process, one of ordinary skill in the art would still recognize the applicability of the mathematical relationships disclosed by Delpuech and would be able to convert mass flowrates into mass values by dividing by the length of time of the process to make the calculations applicable to batch processes. 
In response to the Applicant’s argument that one of ordinary skill in the art knowledgeable of Colleu would not have sought out and relied upon Taylor and Fisher to modify Colleu to incorporate a temperature method into the Colleu process because Colleu expressly teaches against such a known temperature method, the Examiner has noted that Colleu teaches (Paragraph 0004) the temperature method of controlling injection of liquid cryogen has not been a reliable method for chilling meat products primarily because the temperature of the frozen meat cells is exactly the same as the temperature of the unfrozen meat cells and, the texture or viscosity of the meat product may differ from batch to batch even though the temperature of the meat product is at the preselected level. However, a condition during which some meat cells were frozen and others unfrozen would only exist at or around the freezing point of the food material. Above the freezing point all meat cells would be unfrozen and below the freezing point all meat cells would be frozen. Therefore, texture and viscosity would be consistent between batches at the preselected temperature for values above or below the freezing point, i.e. cooling the meat to the preselected temperature would correspond with cooling the meat to the preselected texture. Consequently, measurements of temperature to determine a corresponding viscosity are still in keeping with the teachings of Colleu in most situations.
For the above reasons, claim 1 and all dependent claims remain rejected. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                                                    Primary Examiner, Art Unit 1792